


109 HR 5192 IH: Bureau of Reclamation Water

U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5192
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2006
			Mrs. Wilson of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to make
		  available cost-shared grants and enter into cooperative agreements to further
		  the goals of the Water 2025 Program by improving water conservation,
		  efficiency, and management in the Reclamation States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bureau of Reclamation Water
			 Conservation, Efficiency, and Management Improvement
			 Act.
		2.DefinitionsIn this Act:
			(1)Non-Federal
			 entityThe term non-Federal entity means a State,
			 Indian tribe, irrigation district, water district, or any other organization
			 with water delivery authority.
			(2)Reclamation
			 StateThe term Reclamation State means each of the
			 States of Arizona, California, Colorado, Idaho, Kansas, Montana, Nebraska,
			 Nevada, New Mexico, North Dakota, Oklahoma, Oregon, South Dakota, Texas, Utah,
			 Washington, and Wyoming.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Commissioner of Reclamation.
			3.Authorization of
			 grants and cooperative agreements
			(a)In
			 generalThe Secretary may, in accordance with the criteria
			 published under subsection (b), provide grants to, and enter into cooperative
			 agreements with non-Federal entities to pay the Federal share of the cost of a
			 project to plan, design, construct, or otherwise implement improvements to
			 conserve water, increase water use efficiency, facilitate water markets,
			 enhance water management, or implement other actions to prevent water-related
			 crises or conflicts in watersheds that have a nexus to Federal water projects
			 within the Reclamation States.
			(b)Eligibility
			 Criteria
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall, consistent with this Act, publish in the Federal
			 Register criteria developed by the Secretary for—
					(A)determining the
			 eligibility of a non-Federal entity for assistance under subsection (a);
			 and
					(B)prioritizing
			 requests for assistance under subsection (a).
					(2)FactorsThe
			 criteria developed under paragraph (1) shall take into account such factors
			 as—
					(A)the extent to
			 which a project under subsection (a) would reduce conflict over water;
					(B)the extent to
			 which a project under subsection (a) would—
						(i)increase water use
			 efficiency; or
						(ii)enhance water
			 management;
						(C)the extent to
			 which unallocated water is available in the area in which a project under
			 subsection (a) is proposed to be conducted;
					(D)the extent to
			 which a project under subsection (a) involves water marketing;
					(E)the likelihood that
			 the benefit of a project under subsection (a) would be attained;
					(F)whether the
			 non-Federal entity has demonstrated the ability of the non-Federal entity to
			 pay the non-Federal share;
					(G)the extent to
			 which the assistance provided under subsection (a) is reasonable for the work
			 proposed under the project;
					(H)the involvement of
			 the non-Federal entity and stakeholders in a project under subsection
			 (a);
					(I)whether a project
			 under subsection (a) is related to a Bureau of Reclamation project or facility;
			 and
					(J)the extent to
			 which a project under subsection (a) would conserve water.
					(c)Federal
			 facilitiesIf a grant or cooperative agreement under subsection
			 (a) provides for improvements to a Federal facility—
				(1)the Federal funds
			 provided under the grant or cooperative agreement may be—
					(A)provided on a
			 nonreimbursable basis to an entity operating affected transferred works;
			 or
					(B)determined to be
			 nonreimbursable for non-transferred works; and
					(2)title to the
			 improvements to the Federal facility shall be held by the United States.
				(d)Cost-sharing
			 requirement
				(1)Federal
			 shareThe Federal share of the cost of carrying out a project
			 assisted under subsection (a) shall be not more than 50 percent.
				(2)Non-Federal
			 shareIn calculating the non-Federal share of the cost of
			 carrying out a project under subsection (a), the Secretary—
					(A)may include any
			 in-kind contributions that the Secretary determines would materially contribute
			 to the completion of proposed project; and
					(B)shall exclude any
			 funds received from other Federal agencies.
					(e)Operation and
			 maintenance costsThe non-Federal share of the cost of operating
			 and maintaining improvements assisted under subsection (a) shall be 100
			 percent.
			(f)Mutual
			 benefitGrants or cooperative agreements made under this section
			 or section 4 may be for the mutual benefit of the United States and the entity
			 that is provided the grant or enters into the cooperative agreement.
			(g)Liability
				(1)In
			 generalExcept as provided in paragraph (2), the United States
			 shall not be liable under Federal or State law for monetary damages of any kind
			 arising out of any act, omission, or occurrence relating to any non-Federal
			 facility constructed or improved under this Act.
				(2)ExceptionNotwithstanding
			 paragraph (1), the United States may be held liable for damages to non-Federal
			 facilities caused by acts of negligence committed by the United States or by an
			 employee or agent of the United States.
				(3)No additional
			 liabilityNothing in this section increases the liability of the
			 United States beyond that provided in chapter 171 of title 28, United States
			 Code (commonly known as the Federal Torts Claim Act).
				4.Research
			 agreementsThe Secretary may
			 enter into cooperative agreements with institutions of higher education,
			 nonprofit research institutions, or organizations with water or power delivery
			 authority to fund research to conserve water, increase water use efficiency, or
			 enhance water management under such terms and conditions as the Secretary
			 determines to be appropriate.
		5.EffectNothing in this Act—
			(1)affects any existing project-specific
			 funding authority; or
			(2)invalidates, preempts, or creates any
			 exception to State water law, State water rights, or any interstate compact
			 governing water.
			6.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $25,000,000 for each of
			 fiscal years 2007 through 2016.
		
